Citation Nr: 0734613	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-28 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1971.  He also had an unverified period of service with a 
Reserve unit.  The veteran died in August 1983; the appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which declined to reopen appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is of record.  The appellant submitted 
additional evidence (a medical opinion) directly to the Board 
at the time of her hearing, which was accompanied by a waiver 
of RO consideration.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2007).

The reopened claim for service connection for the cause of 
the veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed September 1998 rating decision denied the 
claim for service connection for the cause of the veteran's 
death on the basis that there was no evidence of a 
relationship between the veteran's service and death.  

2.  Additional evidence received since September 1998 on the 
issue of service connection for the cause of the veteran's 
death is new and material as it includes evidence related to 
an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b), 20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in appellant's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order.  

II.  New and material evidence 

The appellant seeks to establish service connection for the 
cause of the veteran's death.  See November 2003 VA Form 21-
4138.  The RO declined to reopen the claim and continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

A September 1998 rating decision denied service connection 
for the cause of the veteran's death on the basis that there 
was no evidence of a relationship between the veteran's 
service and death.  The appellant was informed of this 
decision by letter dated November 16, 1998.  Prior to her 
receipt of this letter, she filed a notice of disagreement 
(NOD) and the RO subsequently issued a statement of the case 
(SOC).  The appellant, however, did not file a timely appeal.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(b) 
(1998) (a substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction (AOJ) 
mails the SOC, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later).  
An unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(b) (2007).

The appellant filed a claim to reopen in November 2003, and 
this appeal ensues from the April 2004 rating decision that 
declined to reopen the claim and continued the denial of 
service connection for the cause of the veteran's death.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2007).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b) 
(2007).  A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2007).

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  Psychoses may be presumed to have 
been incurred during active military service if manifest to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

Evidence before the RO in September 1998 consisted of the 
veteran's service medical records, which are devoid of 
reference to any psychological complaints or treatment during 
active duty.  In fact, the veteran consistently denied 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort during in-service examination, and clinical evaluation 
of his psychiatric functioning was normal.  See July 1971, 
September 1971, December 1972, December 1973, October 1974 
and December 1975 reports of medical history and examination.  
The evidence before the RO in September 1998 also included 
records from the veteran's hospitalization at Ameri-Care 
Hospital, where he was admitted on March 8, 1976 with a 
diagnosis of psychosis, and his Certificate of Death, which 
lists the cause of death as cerebral trauma and hemorrhage 
due to or as a consequence of a gunshot wound to the head.  
The Certificate of Death lists the veteran's death as a 
suicide.  

Evidence added to the record since the RO's 1998 decision 
includes additional medical evidence of psychological 
treatment the veteran received prior to his death.  See e.g., 
VA records; records from Doctors Memorial Hospital.  In 
addition, two statements have been submitted in support of 
appellant's claim.  In pertinent part, a November 2003 letter 
from Dr. F.A. Silva reveals that a review of the veteran's 
medical records indicates that he never had symptoms of 
severe mental illness prior to 1971 and that his subsequent 
illness appears to have been triggered by his service in 
Vietnam.  Dr. Silva also reports that it appears the veteran 
could very well have been experiencing post-traumatic stress 
disorder (PTSD).  In a July 2007 memorandum, Dr. A.M. Gordon 
reports that given the lay evidence and Dr. Silva's opinion, 
it appears that the veteran suffered with a psychiatric 
condition since 1971 while in service, that his combat 
experience is consistent with exposure to multiple stressors, 
that his death was a result of a suicidal act and occurred a 
few months after another major stressor, and that it is at 
least as likely as not that the veteran's multiple 
psychiatric conditions that started during service 
contributed to his demise.  This evidence is new, as it was 
not of record when the RO issued its September 1998 rating 
decision.  It is also material, as it raises a reasonable 
possibility of substantiating the claim.  Having found that 
new and material evidence has been presented, the claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened.  To this extent only, the appeal 
is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2007), are 
met.  

A review of the claims folder reveals that additional records 
related to psychological treatment the veteran received prior 
to his death have not been obtained.  The association of 
these records with the claims folder is especially important 
given the fact that both Dr. Silva and Dr. Gordon reference 
them.  

First, although the RO requested the veteran's health records 
and physical examinations at entrance and separation in 
conjunction with its April 1976 request for service medical 
records, this request did not include the veteran's clinical 
records.  See VA Form 07-3101.  The RO/AMC should request 
clinical records related to any psychological treatment the 
veteran obtained during active service and/or his period of 
service with the Reserves.  Obtaining the veteran's in-
service clinical records is of great importance, particularly 
because there is evidence suggesting that he received 
outpatient treatment at a psychiatric facility in June 1971, 
during service.  The psychiatric facility was identified as 
the Naval Air Medical Institute in Pensacola, Florida.  The 
RO/AMC should also attempt to obtain records from this 
facility.  The Board notes that during the August 2007 
hearing, the appellant's representative indicated that these 
records may also be listed under the veteran's first wife's 
name, which is L.D.D.  See VA Form 21-526 received March 
1976; August 2007 hearing transcript.  The veteran's service 
personnel record should also be obtained.

The claims folder also reveals that the veteran received 
treatment between June and early July in 1983 at Parkland 
Hospital in Baton Rouge, Louisiana.  See July 1983 discharge 
summary from Doctors Memorial Hospital.  The veteran also 
appears to have received treatment at Doctors Hospital in 
1976 and from Dr. Silva.  See id.  Although Dr. Silva has 
provided a statement in support of appellant's claim, he did 
not provide records associated with his treatment of the 
veteran.  Nor have records been requested from Parkland 
Hospital or from Doctors Hospital (dated in 1976).  The 
RO/AMC should attempt to obtain these records.  

Further, in a November 1998 statement, the appellant 
requested that the veteran's treatment records from the VA 
facilities in New Orleans and Baton Rouge be obtained.  This 
should be accomplished on remand.

In addition, the appellant should be provided with notice as 
to the assignment of disability ratings and effective dates 
in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, as specified in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  She should also be provided (1) a statement of the 
conditions, if any, for which the veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, No. 03-1668 (U.S. 
Vet. App. July 18, 2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant the notice 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Send the appellant the notice 
required by Hupp v. Nicholson, No. 03-
1668 (U.S. Vet. App. July 18, 2007).  

3.  Make arrangements to obtain the 
veteran's complete service medical 
records and Reserve records, including 
clinical records of any psychiatric 
treatment the veteran received both 
during active service and during his 
period of service in the Reserves.  

A specific request should be made for 
records dated in June 1971 from the Naval 
Air Medical Institute in Pensacola, 
Florida.  These records may be listed 
under the veteran's first wife's name, 
which is L.D.D.  See VA Form 21-526 
received March 1976; August 2007 hearing 
transcript, page 3.

Associate any obtained records with the 
claims folder.  If there are no such 
records, obtain a negative reply and 
associate the reply with the claims 
folder.  

4.  Make arrangements to obtain the 
veteran's complete service personnel 
records.

5.  Make arrangements to obtain the 
veteran's complete treatment records form 
Parkland Hospital and/or Parkland 
Pavilion; from Doctor's Hospital, dated 
in 1976; and from F.A. Silva, M.D.  

6.  Make arrangements to obtain the 
veteran's treatment records for a 
psychiatric disorder from the VA 
treatment facilities in Baton Rouge and 
New Orleans, Louisiana, dated from 1971 
to 1983.

7.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue a supplemental statement 
of the case and give the appellant and 
her representative an appropriate amount 
of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


